Citation Nr: 0030058	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  97-30 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.  

2.  Entitlement to an increased rating for degenerative 
spondyloarthrosis with chronic low back syndrome of the 
lumbosacral spine, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel

INTRODUCTION

The veteran served on active duty from April 1954 to October 
1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that confirmed the noncompensable 
evaluation in effect for left ear hearing loss and the 
schedular 10 percent evaluation in effect for degenerative 
spondyloarthrosis with chronic low back syndrome of the 
lumbosacral spine.  The veteran perfected a timely appeal of 
both of these issues.  

In September 1999, the Board remanded this case to the RO to 
contact the veteran and request that he identify the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who have treated him for a low 
back disability or hearing loss since June 1997, particularly 
any records from the VA medical facility/outpatient clinic in 
Greenville, South Carolina, and to schedule the veteran for 
VA examinations to determine the current severity of the 
service-connected disabilities at issue on this appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's left ear hearing impairment is manifested 
by level II hearing loss; the veteran is not totally deaf in 
both ears.  

3.  The veteran's lumbar spine disability is reasonably shown 
to be productive of moderate limitation of motion and 
moderate functional impairment due to pain.  



CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87, Diagnostic Codes 
6100-6110 (1998); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.85, 4.86, 
4.87, Diagnostic Code 6100 (1999).  

2.  The criteria for a 20 percent evaluation for degenerative 
spondyloarthrosis with chronic low back syndrome of the 
lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Ear Hearing Loss

The Board is satisfied that all reasonable efforts have been 
expended to develop the facts in regard to these claims.  All 
available records have been added to the claims file, and the 
veteran was provided with VA examinations.  No further 
assistance to the veteran is required to satisfy the VA's 
duty to assist him in the development of these claims as 
mandated by law.  

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board also notes that changes have been made to the 
rating schedule with respect to the evaluation of hearing 
impairment, effective June 10, 1999.  38 C.F.R. §§ 4.85-4.87.  
After reviewing the changes, the Board finds that essentially 
no substantive changes affecting the veteran's claim were 
made.  Therefore, to remand this issue for additional review 
by the RO would serve no useful purpose and only further 
delay a final decision on the veteran's claim.  

Evaluations for hearing impairment range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.87, Diagnostic 
Codes 6100-6110 (1998); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1999).  The Board notes that disability 
ratings for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The history of the veteran's service-connected left ear 
hearing loss may be briefly described.  In a rating action 
dated in November 1979, the RO granted service connection for 
left ear hearing loss following a review of the evidence then 
of record, including the service medical records.  A 
noncompensable evaluation was assigned for that disability, 
effective from November 1, 1979.  In a decision dated in 
January 1991, the Board denied a compensable evaluation for 
left ear hearing loss based on the veteran's medical history 
and recent clinical findings.  This decision noted that the 
veteran had Level I hearing impairment in his left ear.  The 
noncompensable evaluation for left ear hearing loss has 
continued to date.  

The most probative evidence of record with regard to the 
current claim includes the results of audiological 
evaluations performed in June 1997 and April 2000 in 
connection with the current appeal.  At the June 1997 
evaluation, the veteran's speech recognition ability was 96 
percent in the left ear.  The average pure tone threshold at 
1,000, 2,000, 3,000 and 4,000 Hertz was 32 decibels in that 
ear.  This equates to level I hearing in the left ear.  

At the April 2000 examination, the speech recognition ability 
was 88 percent in the left ear, and the average pure tone 
threshold at 1,000, 2,000, 3,000 and 4,000 Hertz was 35 
decibels.  This equates to level II hearing in the left ear.  

The Board notes that when only one ear is service connected 
for hearing loss and the medical evidence does not show that 
there is total loss of hearing in both ears, the hearing 
acuity of the nonservice-connected ear is considered to be 
normal for rating purposes.  See 38 C.F.R. §§ 3.383(a)(3), 
4.85 (1998); 38 C.F.R. §§ 4.85-4.87 (1999).  Because the 
nonservice-connected right ear is considered normal for 
rating purposes in this case, a noncompensable evaluation 
results for the service-connected left ear, whether the 
hearing acuity in the left ear is level I or level II.  Thus, 
as the right ear is not service connected, a compensable 
evaluation is not warranted for the veteran's service-
connected left ear hearing loss.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

II.  Degenerative Spondyloarthrosis with Chronic Low Back
Syndrome of the Lumbosacral Spine

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the current level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  

The history of the veteran's service-connected degenerative 
spondyloarthrosis with chronic low back syndrome of the 
lumbosacral spine may be briefly described.  In a rating 
action dated in September 1982, the RO granted service 
connection for degenerative spondyloarthrosis with chronic 
low back syndrome of the lumbosacral spine following a review 
of the evidence then of record, including the service medical 
records, VA outpatient treatment records dated from April to 
August 1982 and the report of a VA general medical 
examination conducted in August 1982.  A 10 percent 
evaluation was assigned for the service-connected lumbar 
spine disability, effective from June 29, 1982.  The 
schedular 10 percent evaluation has continued to date.  

Magnetic resonance imaging (MRI) by VA in September 1996 
showed mild degenerative changes at multiple levels, 
including L3-L4, L4-L5, and L5-S1, questionable small focal 
midline disk herniation at the level of L5-S1 and L3-L4, and 
apparently some neural foraminal stenosis on the left at L3-
L4, bilaterally at L4-L5, and bilaterally at L5-S1.  

The report of a VA orthopedic examination performed in June 
1997 includes the examiner's diagnostic impressions of 
meralgia paresthetica and degenerative disk disease with 
mechanical symptoms.  At that time, the veteran reported 
complaints of lumbar spine pain with radiation to the right 
posterior thigh and occasionally to the lateral aspect of the 
leg.  He stated that he experienced lumbar spine pain on any 
prolonged position, whether standing, lying or sitting.  On 
examination, there was no evidence of paraspinal atrophy or 
spasm.  Forward flexion of the lumbar spine was possible to 
70 degrees with encouragement; extension was possible to 10 
degrees; rotation was possible to 50 degrees, bilaterally; 
and lateroflexion of the lumbar spine was possible to 40 
degrees, bilaterally.  Deep tendon reflexes were +2 and 
symmetric.  Motor examination revealed 5/5 strength.  
Sensation was intact.  Stretch signs were negative.  It was 
noted that the veteran had decreased sensation along the 
lateral aspect of his right leg.  X-rays in September 1996 
revealed degenerative changes in the lumbar spine between L3 
and S1 and moderately severe degenerative joint disease at 
the L5-S1 level.  

VA outpatient treatment records dated from June 1982 to 
February 1999 reveal that the veteran received intermittent 
treatment for various disorders, including chronic low back 
pain, advanced degenerative joint disease at L5-S1 and 
moderate degenerative joint disease at L4-L5, moderate to 
severe degenerative joint disease of the lumbar spine with 
pelvic and right leg radiation, and degenerative disc space 
of the lower lumbar spine.  

The severity of degenerative spondyloarthrosis with chronic 
low back syndrome of the lumbosacral spine is determined, for 
VA rating purposes, by application of the provisions of Part 
4 of the Code of Federal Regulations, in particular 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5292, 
5293 and 5295 of the VA's Schedule for Rating Disabilities.  

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  Functional impairment due to pain must be 
considered.  Id.  

Diagnostic Code 5292 provides that a 10 percent evaluation 
will be assigned for slight limitation of motion of the 
lumbar segment of the spine.  The next higher evaluation, 20 
percent, will be assigned for moderate limitation of motion 
of the lumbar segment of the spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

In this case, the current record shows that the veteran has 
what could reasonably be considered to be "moderate" 
limitation of motion of the lumbar spine.  The reported 
clinical findings on the VA orthopedic examination performed 
in April 2000 show that forward flexion of the lumbar spine 
was possible to 60 degrees, mostly because of obesity; 
turning of the lumbar spine was possible to 10 degrees, 
again, because of obesity; and side bending of the lumbar 
spine was possible to 20 degrees.  A motor examination again 
revealed 5/5 strength, and there was decreased sensation to 
touch and pinprick in the right anterior and lateral thigh.  
This followed the distribution of the lateral femoral 
cutaneous nerve.  Reflexes were 2+ at the knees and 1+ at the 
ankles.  The straight leg raising test was negative, and so 
was the reverse straight leg raising test.  Gait was normal 
for heel, toe and tandem walk.  

Based on the recent examination findings, the Board finds 
that the degree of impairment associated with the veteran's 
degenerative spondyloarthrosis with chronic low back syndrome 
of the lumbosacral spine more nearly approximates the 
criteria for a 20 percent evaluation under Diagnostic Code 
5292, especially when functional impairment due to pain from 
the low back is considered under DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  See 38 C.F.R. § 4.7.  Severe limitation of 
motion or function is not, however, shown by these findings.  

The Board has also considered all other applicable diagnostic 
criteria.  However, an evaluation in excess of 20 percent is 
not shown to be appropriately assignable under any other 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293, 5295.  A 20 percent rating is assignable under 
Diagnostic Code 5293 when intervertebral disc syndrome is 
moderate, with recurring attacks; and a 20 percent rating is 
assignable under Diagnostic Code 5295 when there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  However, a 40 
percent rating under Diagnostic Code 5293 requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; and a 40 percent rating under Diagnostic 
Code 5295 requires severe lumbosacral strain with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted under Diagnostic Code 
5295 if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  The 
evidence on file does not reflect disability or functional 
impairment to this extent.  

The Board has also considered the various other provisions of 
38 C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but finds that they do not 
provide a basis upon which to grant an evaluation higher than 
20 percent for degenerative spondyloarthrosis with chronic 
low back syndrome of the lumbosacral spine.  In this regard, 
the Board notes that at the time of the VA orthopedic 
examination in April 2000, the veteran reported complaints of 
chronic low back pain with some paresthesia on the top of the 
right thigh.  However, the veteran denied any exacerbation of 
low back pain and spasm after prolonged sitting, lying down, 
or even standing, although he had to change position to 
relieve the pain.  He also denied radiation of the low back 
pain down the legs.  He complained of constant pain, which he 
described as bone pain in the right thigh with some 
paresthesia on the top of the right thigh.  While examining 
the veteran's lumbar spine, the examiner noted that the 
veteran's lower spine did not reveal any areas of muscle 
hypertrophy and tenderness.  Significantly, the VA examiner 
noted that while there was some restriction in the veteran's 
movement from obesity as well as his back, there were no 
signs of any lumbosacral radiculopathy or myelopathy.  
Additionally, the examiner noted that while the veteran's 
ankles were slightly decreased compared to the other reflexes 
suggestive of possible bilateral S1 radiculopathy, the 
sensory examination was normal and did not confirm this 
finding.  A Babinski sign was not elicited.  VA X-rays of the 
lumbar spine dated in September 1999 showed mild to moderate 
L4-L5 and mild L5 disc space narrowing, very mild L3-L4 
narrowing, mild to moderate spondylosis throughout the lower 
lumbosacral spine, and mild degenerative changes of the 
sacroiliac joints.  However, the examiner attributed the 
symptoms of the right anterior and lateral thigh to meralgia 
paresthetica, which the examiner described as compression of 
the right lateral femoral cutaneous nerve in the groin.  The 
examiner said that this had no relation whatsoever to the 
veteran's spinal condition and was commonly seen in obese 
people where the nerve gets pinched in the groin from 
obesity.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
degenerative spondyloarthrosis with chronic low back syndrome 
of the lumbosacral spine are contemplated in the 20 percent 
rating granted herein.  There is no indication that pain due 
to disability of the lumbar spine causes functional loss 
greater than that contemplated by the 20 percent evaluation 
now assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown.  

III.  Other Considerations

A preliminary review of the record does not reveal that the 
RO expressly considered referral of the case to the Director 
of the VA Compensation and Pension Service for the assignment 
of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the originating agency is authorized to 
refer the case to the VA Central Office for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court of 
Appeals for Veterans Claims has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of the Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these precedents in mind, the Board finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  For the reasons 
discussed above, however, the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to a compensable rating for left ear hearing loss 
and to an evaluation in excess of 20 percent for degenerative 
spondyloarthrosis with chronic low back syndrome of the 
lumbosacral spine.  

In reaching this decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the impact that the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  


ORDER

An increased (compensable) evaluation for left ear hearing 
loss is denied.  

A 20 percent evaluation for degenerative spondyloarthrosis 
with chronic low back syndrome of the lumbosacral spine is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

